Citation Nr: 0431158	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  02-10 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
receipt of educational benefits pursuant to the Survivors' 
and Dependents' Educational Assistance Program under Chapter 
35, Title 38, United States Code.


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to January 
1989.  He died in June 1991 due to service-connected 
disability.  The appellant is the veteran's surviving spouse.  
She is also a veteran, with service from February 1981 to 
January 1987.  The benefits sought on appeal are based on her 
husband's service.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 2001 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma which denied entitlement to an extension of the 
delimiting date for Chapter 35 educational assistance 
benefits for the appellant.  

In July 2004, a hearing was held before the undersigned 
acting Veterans Law Judge who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002).  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  A VA rating decision dated September 19, 1991 granted 
service connection for the cause of the veteran's death.  

2.  The appellant's delimiting date for Chapter 35 
educational assistance benefits was not later than September 
19, 2001.

3.  The appellant was not prevented from initiating or 
completing a program of education within the period of 
eligibility because of a physical or mental disability.



CONCLUSION OF LAW

The criteria for extension of the appellant's delimiting date 
for receipt of educational benefits pursuant to the 
Survivors' and Dependents' Educational Assistance Program 
under Chapter 35, Title 38, United States Code, have not been 
met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 
21.3046, 21.3047 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A VA rating decision dated September 19, 1991 granted service 
connection for the cause of the veteran's death.  As the 
veteran's surviving spouse, the appellant became eligible for 
educational benefits under the Survivors' and Dependents' 
Educational Assistance Program under Chapter 35, Title 38, 
United States Code.  A review of the claims file shows a 
letter from the appellant to the RO received in January 1995 
in which she states that she was reviewing her educational 
benefits as a surviving spouse, and found out that VA may 
grant an extension of her eligibility.  She wrote that she 
would like to request an extension for herself due to the 
great pain she endured from the loss of her husband and the 
hard times she went through to ensure her stepson finished 
high school.  She indicated that she could not start school 
for herself because she went through a lot of changes with 
him but he was now in college.  In a January 1996 letter, her 
request for an extension was denied by the RO because she 
still had 72 months in which to complete a program of 
education.

In September 2000, the appellant filed another claim for an 
extension, asking when her benefits expired, and noting that 
it was hard trying to work full time and go to school.  In 
October 2000, the RO asked for additional information, 
including the beginning and ending dates of the period during 
which she could not go to school or attend training, and the 
type of disability that prevented her from going to school.

In a January 2001 letter, the appellant requested that her 
benefits be extended for three years, and reported that she 
was disabled because of her back, which caused ongoing pain.  
She noted that at the time she first became disabled, her 
doctor instructed her not to engage in stressful activities.  
She stated that she had worked for an agency of the state 
government since 1988 and was still currently employed with 
them.  She reportedly worked 50 hours a week, and her 
employer ordered a special orthopedic chair for her in order 
to help relieve some of the pressure on her back.  She 
indicated that she had been passed over for positions because 
she did not have a college degree.  She submitted a statement 
from a VA physician who wrote that the appellant had been 
under her care since 1996 and had had intermittent back pain 
and spasm requiring treatment and describing the appellant as 
"intermittently disabled" by this pain.  

The appellant submitted a copy of a February 1989 VA rating 
decision showing that she was a veteran, and was service 
connected for strain of the thoracic paraspinal muscles and 
chronic lumbosacral strain.  Medical records were also 
submitted including the results of a June 1995 VA examination 
in which the appellant indicated that she had muscle spasms 
about twice a week lasting from 15 to 30 minutes at one time, 
with sharp cramping pain in her upper dorsal area.  Similar 
pain occurred around her waist, and was dull and aching in 
character.  On the left side the pain shot down to the mid 
thigh and down to the midcalf, whereas to the right side the 
pain only went to the midthigh.  She had occasional episodes 
of paresthesia in the upper and lower extremities.  X-ray 
examination was noted as essentially normal.  

As part of her disability evaluation in June 1995, the 
appellant also completed a report of her occupational 
history.  She indicated that she was working as an 
administrative technician in a state government office, and 
had been working there since April 1988.  She indicated that 
during the past 12 months, she had lost approximately 48 
hours of work due to such reasons as back pain and muscle 
spasm.  

The appellant also submitted a copy of a January 1997 VA 
examination in which the appellant described back pain daily 
for the past six months.  Prior to that, it was approximately 
every other day.  Currently, the pain was made worse by 
bending over to file documents in a lower file cabinet.  She 
spent most of her day sitting and filing.  She noted that her 
back pain was made worse in August 1996 when she fell off a 
curb.  

In March 2001, the RO again requested the beginning and 
ending dates of her claimed disability that prevented her 
from obtaining training or going to school.  Also requested 
was a statement from a physician to the same effect.  In a 
March 2001 letter the appellant explained that her disability 
was from her back, for which she herself was service 
connected.  She also identified surgery in 1985 and again in 
October 1987, stating that she never fully recovered from 
this surgery and this prevented her from attending school 
from 1991 to 1997.  In an April 2001 letter, she identified 
the dates of her disability as from June 21, 1991, the date 
of the veteran's death, to August [redacted], 1996.  She also 
indicated in the same letter that she was unable to go to 
school due to her husband's illness and death and taking care 
of her stepson to help him adjust to his father's death until 
he entered college.  She added that during this time she was 
not under a doctor's care; however, she did go to the VA 
Hospital once a year for an annual compensation and pension 
examination.

In a decision dated December 2001, the RO denied the 
appellant's claim for an extension of her delimiting date.  
However, in a February 2002 letter, the appellant was 
mistakenly informed that the extension of her delimiting date 
had been granted.  In April 2002, the RO notified the 
appellant that her extension was being denied because there 
was no medical evidence received that showed she was 
prevented from entering training due to a disability, and she 
continued to work full time during the period she claimed as 
a basis for her request for an extension of her delimiting 
date.  A May 2002 letter asked the appellant to please 
disregard the February 2002 letter and reiterated that her 
delimiting date was not being extended.  In May 2002, the 
appellant filed a notice of disagreement.  

The appellant and her sister provided testimony in a July 
2004 hearing.  The appellant testified that she became 
eligible for education benefits as a result of her husband's 
death, but at the time she was trying to take care of her son 
and still working, and she also had disability from her back 
which prevented her from going to school.  She also testified 
that the medication she took for her back pain made her 
drowsy.  She testified that losing her husband changed her 
financial situation drastically and there was no way she 
could quit her job and go to school, but finally she decided 
she had to deal with the pain and use her benefits to further 
her education.  Asked if she was now able to go to classroom, 
she responded that she could as she was no longer working.

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the laws governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations.  These changes have been codified, as amended, 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  In addition, regulations implementing the VCAA were 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).

However, these changes are not applicable to claims such as 
the one herein at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  As well, the statute at 
issue in this matter is not found in Chapter 51 (rather, in 
Chapter 35).  Therefore, the VCAA (and, it follows, its 
implementing regulations) is not for application in this 
matter.  

The Board further notes that the essential facts of this case 
are not in dispute, and the resolution ultimately depends on 
the application of the law rather than on weighing of the 
evidence.  Under such circumstances, any failure to meet the 
VCAA duty to assist and notify is harmless error.  See Valiao 
v. Principi, 17 Vet. App. 229 (2003).  The Court has 
specifically held that the VCAA does not affect matters on 
appeal when the question is limited to statutory 
interpretation. See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001), Cf. Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

In any event, the Board notes that in a letter sent in 
October 2000, prior to adjudication of the claim, the RO 
outlined the information which the appellant needed to 
provide to support her claim.  In addition, the RO has 
explained to the appellant the bases for denial of the claim 
in the August 2002 statement of the case (SOC), and afforded 
her the opportunity to present information and evidence in 
support of the claim in multiple letters sent to her.  She 
was provided the opportunity to present evidence and 
testimony in a hearing before the Board in July 2004.  
Significantly, there is no indication that there is any 
existing evidence pertinent to the issue on appeal that has 
not been obtained.  Further development and further expending 
of the VA's resources is not warranted.  Accordingly, the 
Board finds that the duty to notify and assist the appellant 
with her claim, regardless of the applicability of the VCAA, 
has been met.  

Legal Criteria and Analysis

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being a surviving spouse of a 
veteran who died from a service connected disability.  38 
U.S.C.A. § 3501 (West 2002); 38 C.F.R. § 21.3021(a)(2)(i) 
(2003).  The appellant's eligibility for Chapter 35 benefits 
in this case derives from her status as a surviving spouse of 
a veteran who died as a result of a service connected 
disability.

Under the rule regarding the payment of educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, for surviving spouses, the beginning date of 
eligibility is no earlier than the date of the VA 
determination that the veteran's death was due to a service-
connected disability.  38 U.S.C.A. § 3512(b); 38 C.F.R. § 
21.3046 (b)(5)(ii).  Unless extended, the period of 
eligibility cannot exceed 10 years.  38 C.F.R. § 21.3046 (c).

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse: (1) applies for the extension 
within the appropriate time limit; (2) was prevented from 
initiating or completing the chosen program of education 
within the otherwise applicable eligibility period because of 
a physical or mental disability that did not result from . . 
. willful misconduct; (3) provides VA with any requested 
evidence tending to show that he/she was prevented from 
initiating or completing the program because of a physical or 
mental disability that did not result from the willful 
misconduct of the eligible spouse; and (4) is otherwise 
eligible for payment of educational assistance for the 
training pursuant to Chapter 35. 38 C.F.R. § 21.3047(a)(i-
iv); see also 38 U.S.C.A. § 3512 (b)(2).  It must be 'clearly 
established' by medical evidence that such program of 
education was medically infeasible.  38 C.F.R. § 
21.3047(a)(2)(i). 

The Board has carefully reviewed the evidence of record and 
finds that the evidence is against extending the delimiting 
date.  The basis of the appellant's claim is that her medical 
condition prevented her from undertaking schoolwork or 
training.  However, the evidence clearly shows that she chose 
to forego her educational benefits for an extended period in 
favor of working and taking care of her family.  This is 
evident from her initial applications for extension, which do 
not mention any personal medical disability, but family 
problems.  In her January 1995 letter, she asked for an 
extension due the pain she endured from the loss of her 
husband and the hard times she went through to ensure that 
her stepson finished high school.  In her next letter, in 
September 2000, she noted that it was hard trying to work 
full time and go to school.  Neither letter refers to her 
medical disability.

The appellant did not address her back disability until the 
RO asked her what type of disability she was claiming 
prevented her from going to school.  The Board stresses that 
it does not question the credibility of the appellant in 
making the assertion that she has a back disability which 
causes her pain.  The medical evidence supports this.  
However, the medical evidence does not support the contention 
that she was prevented from taking training or education, and 
sitting in a classroom, because of her disability.  By her 
own statement she sought no medical treatment during the 
period from June 1991 to August 1996.  The medical records 
show that during this period she had muscle spasms, about 
twice a week, and pain approximately every other day.  This 
pain was made worse by bending over.  

In response to the RO's request for a medical statement to 
support her claim, the appellant submitted a statement from a 
VA physician noting that the appellant had been under her 
care since 1996 and had intermittent back pain and spasm 
requiring treatment.  The physician described her as 
"intermittently disabled."  This statement does not show 
that she was medically prevented from completing her 
education within the required period, and further does not 
assess the appellant's condition during the period of claimed 
disability but only since 1996.  It has very little probative 
value.

Most significantly, the appellant continued to work during 
the period in which she claimed that she was too disabled to 
attend classes or training.  In the June 1995 disability 
evaluation, she indicated that she had been working since 
April 1988 and during the past 12 months she had lost 
approximately 48 hours of work.  The Board notes that this 
does not appear to be a significant amount of time, 
representing approximately one work day every other month, 
and does not demonstrate a disability picture of someone who 
is unable by physical disability to attend class.  Rather, it 
appears that she was prevented from using her educational 
benefits in the time allowed because she chose to work.  This 
was demonstrated in her July 2004 hearing when she testified 
that losing her husband changed her financial situation 
drastically and there was no way she could quit her job and 
go to school, but now she was able to go to the classroom 
because she was no longer working.  There is no provision in 
the applicable regulations for granting an extension in the 
delimiting date because of work, and the preponderance of the 
evidence does not support an extension based on medical 
disability.

The Board recognizes the appellant's statements that she was 
unable to pursue her education program because of medical 
disability; however, the law requires that the appellant's 
infeasibility to pursue her education program be established 
by medical evidence. See 38 C.F.R. § 21.3047(a)(2)(i).  Thus, 
the appellant's assertions as to her medical state are not 
competent to establish that it was medically infeasible to 
pursue her education program.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992)

The Board has considered the contention that, if not for her 
back disability, the appellant would have been able to work 
and attend school simultaneously.  Such as assertion is 
credible; however, the Board concludes that such 
circumstances do not justify extension of the delimiting date 
under the applicable law and regulations.  The pertinent 
regulation contains language which discusses being 
"prevented from initiating or completing the chosen program 
of education within the otherwise applicable eligibility 
period because of a physical or mental disability".  There 
is no mention of being unable to simultaneously work and 
initiate a program of education.  Therefore, the Board 
concludes that as a matter of law such circumstances are not 
contemplated as providing a basis for an extension.

In addition to working full time, the appellant has also 
alleged that she was grieving for her husband and taking care 
of her son, and this prevented her from pursuing her 
education.  To this extent, the Board points out that the 
statutory standard for an extension of the delimiting date is 
specific to the appellant's physical and mental disability 
and does not provide for consideration of her children's 
health or other personal considerations the appellant may 
have.

The Board must note that it is sympathetic to the appellant's 
situation.  She experienced a very difficult situation 
following the death of her husband and raising her stepson 
until he was away in school.  She has also showed great 
responsibility in continuing to work full time during this 
period and demonstrating that she is a conscientious employee 
with relatively few sick days considering her disability.  
However, the appellant's claim fails because she has not 
brought forth medical evidence that a program of education 
was medically infeasible.  

The Board is aware that the RO erred when it informed the 
appellant in February 2002 that an extension of her 
delimiting date was granted.  Subsequently, however, in April 
2002, the error was corrected and the appellant was informed 
of the RO's decision not to extend the delimiting date and 
she was told in a May 2002 letter to disregard the earlier 
letter.  The appellant has not asserted that she relied on 
this letter to her detriment, undertaking personal expenses 
related to her education or terminating her employment as a 
result of the February 2002 erroneous letter.  

The Board appreciates the appellant's testimony and that of 
her sister at the May 2002 hearing.  While the Board 
understands the appellant's predicament, the Board is bound 
by the law and regulations that apply to requests for 
extensions of the delimiting date of education benefits.  
Unfortunately, the appellant has not met the requirements for 
an extended period of eligibility and the claim must be 
denied.



ORDER

Entitlement to an extension of the appellant's delimiting 
date is denied.



	                        
____________________________________________
	MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



